Citation Nr: 0411956	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder.  

Entitlement to a rating in excess of 20 percent for a 
service-connected low back condition.  

Entitlement to a rating in excess of 10 percent for a 
service-connected bronchial asthma condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1978 to April 1991, including service in the 
Southwest theater of operations during Operation Desert 
Shield and Desert Storm.  He was medically discharged with 
severance pay for physical disability incurred in Line of 
Duty, identified as lumbar contusion with acute and chronic 
lumbosacral strain.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2002 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which confirmed and continued the 
prior 50 percent evaluation for service-connected post-
traumatic stress disorder (PTSD); confirmed and continued the 
prior 20 percent evaluation for service-connected residuals 
of a low back injury; and confirmed and continued the prior 
10 percent evaluation for his service-connected bronchial 
asthma.  The claimant was notified of those determinations 
and of his right to appeal, and submitted a timely Notice of 
Disagreement in which he took issue with the ratings assigned 
for each of those disabilities.  

As the rating decision of February 2002 granted service 
connection for PTSD, assigning the original 50 percent 
rating, and the veteran's Notice of Disagreement with the May 
2002 decision also falls within the appellate period for the 
February 2002 decision, the Board has recharacterized that 
issue as entitlement to an initial rating in excess of 50 
percent for service-connected PTSD.  

The record shows that in May 2001, the claimant requested 
service connection for traumatic brain injury, while in a 
Statement in Support of Claim (VA Form 21-4138), also 
submitted in May 2001, he amended that claim to seek service 
connection for PTSD.  In August 2001, the claimant requested 
a rating in excess of 20 percent for his service-connected 
residuals of a low back injury, and a rating in excess of 10 
percent for his service-connected bronchial asthma.  

The Board's review of the record, including the testimony 
offered at the October 2003 hearing held before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals indicates that the claimant underwent 
additional medical treatment for his service-connected 
residuals of a low back injury and service-connected 
bronchial asthma while incarcerated for approximately 90 days 
prior to that October 2003 hearing.  The claimant has 
identified the location of his incarceration only as 
"Gates."  In addition, he has reported treatment for an 
asthma attack at a facility identified only as "Griffin 
Hospital."  The Board further notes that at his October 2003 
hearing, the claimant asserted that his low back pain 
radiates down his right leg, although the Board's review of 
the record shows that on all previous VA examinations, he has 
specifically denied any radiation of his low back pain.  In 
view of these more recent contentions, as well as a recent 
changes in the criteria for rating disability of the spine 
under 38 C.F.R. Part 4, § 4.71a, the Board finds that remand 
of that claim is warranted in order to obtain a current VA 
examination to determine whether there are any current 
clinical findings of radiculopathy as a manifestation of the 
claimant's service-connected residuals of a low back injury, 
and to review this issue under the revised criteria.  The 
issues of entitlement to a rating in excess of 20 percent for 
a service-connected low back condition, and entitlement to a 
rating in excess of 10 percent for a service-connected 
bronchial asthma condition are addressed in the Remand 
portion of this decision.  The Board limits its consideration 
in this decision to the sole issue of entitlement to a rating 
in excess of 50 percent for service-connected PTSD.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that following receipt of his claims for a 
rating in excess of 20 percent for his service-connected 
residuals of a low back injury, and a rating in excess of 10 
percent for his service-connected bronchial asthma, the 
claimant and his representative were notified by RO letter of 
August 15, 2001, of VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims.  That letter further notified the 
claimant and his representative of VA's duty to assist him by 
obtaining all evidence in the custody of military authorities 
or maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to those 
claims; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  That letter 
also informed the claimant and his representative which part 
of that evidence would be obtained by the RO and which part 
of that evidence would be obtained by the claimant, pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The record shows that the rating decision of May 2002 
confirmed and continued the prior 50 percent evaluation for 
service-connected post-traumatic stress disorder (PTSD); 
confirmed and continued the prior 20 percent evaluation for 
service-connected residuals of a low back injury; and 
confirmed and continued the prior 10 percent evaluation for 
his service-connected bronchial asthma.  The claimant and his 
representative were notified of those determinations and of 
his right to appeal, and submitted a timely Notice of 
Disagreement.  The claimant and his representative were 
provided a Statement of the Case on October 24, 2002, which 
informed them of the issues on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to those increased rating issues, 
the pertinent provisions of VA's Schedule for Rating 
Disabilities, the decisions reached, and the reasons and 
bases for those decisions.  That Statement of the Case also 
notified the claimant and his representative of his right to 
request a hearing and to submit additional evidence; and that 
such additional evidence would be considered and associated 
with his claims folder.  

A similar RO letter was sent the claimant and his 
representative on March 8, 2002, in response to the veteran's 
Application for Increased Compensation Based on 
Unemployability, and the claimant and his representative were 
again informed of VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal for an initial 
rating in excess of 50 percent for service-connected PTSD has 
been obtained by the RO, and that VA's duty of notification 
to the claimant and his representative of required 
information and evidence and of its duty to assist them in 
obtaining all evidence necessary to substantiate the issues 
on appeal have been fully met.  The RO has obtained the 
claimant's complete service medical records, as well as all 
postservice private or VA medical evidence identified by the 
claimant.  The RO has obtained VA outpatient clinic treatment 
records of the claimant, dated from April 2001 to September 
2002, as well as a report of a June 2001 VA neuropsychology 
consult; a report of a July 2001 VA psychiatric examination; 
a report of a August 2001 VA brain and spinal cord 
examination; a report of a September 2001 VA orthopedic 
examination; and a report of a March 2002 VA orthopedic 
examination.  While the RO has further scheduled a personal 
hearing before an RO Hearing Officer, the claimant declined 
that hearing and elected to appear and testify at a hearing 
held before the undersigned traveling Member of the Board in 
October 2003.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim for a rating 
in excess of 50 percent for service-connected PTSD.  In view 
of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal for an initial rating in 
excess of 50 percent for service-connected PTSD has been 
obtained by the RO, and VA's duty of notification to the 
claimant of required information and evidence and of its duty 
to assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.

2.  The claimant's service-connected PTSD is currently 
manifested by social isolation and panic attacks, with a 
Global Assessment of Functioning of 40, indicating inability 
to work.


CONCLUSION OF LAW
A 100 percent scheduler rating is warranted for the veteran's 
service-connected PTSD.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

A VA hospital summary and treatment records from the VA 
Connecticut HealthCare System, dated in March 2001, show that 
the claimant was admitted through the psychiatric emergency 
room with complaints of increasing depression and suicidal 
ideation, and requesting admission.  It was noted that he was 
last seen in the Mental Hygiene Clinic in the summer of 2000 
and diagnosed with schizo-affective disorder, possibly PTSD, 
and that he had gone to Tennessee but had not received any 
psychiatric treatment there and had remained stable.  He 
indicated that he had run out of medication a month ago, and 
had experienced increased depression with poor sleep, poor 
appetite, low self-esteem, hopelessness and helplessness, and 
decreased energy.  He related that he had heard voices since 
a teenager, and that such voices were usually associated with 
combat-related nightmares.  He further related that he was 
unemployed and homeless.  

Mental status examination disclosed that the claimant was 
well-groomed, with fluent and goal-directed speech, and good 
eye contact; that his mood was unhappy due to confinement, 
but was otherwise euthymic; that he had a blunted affect, but 
denied suicidal or homicidal ideation, denied feeling 
depressed or elevated, denied visual hallucinations or 
paranoid delusions; and that his cognition was shown to be 
30/30 on a mini-mental status examination.  On admission, he 
resumed his preadmission psychotropic medications, including 
Risperdal, Tranzadone, and Wellbutrin.  During 
hospitalization, the claimant endorsed combat-related 
nightmares and flashbacks and underwent PTSD screening.  
While he was thought to have some PTSD symptoms, his primary 
diagnoses on hospital discharge were as follow: Axis I: 
schizoaffective disorder, PTSD, while his Axis IV 
psychosocial stressors were unemployment and the recent 
denial of his PTSD claims x 2, with 3rd claim pending; and 
the Axis V Global Assessment of Functioning(GAF) Score was 
currently 40.  

Outpatient treatment records from the VAMC, West Haven, dated 
from April through August 2001, show that in April 2001, the 
claimant underwent a neuropsychological consult for 
complaints of poor short term memory and poor attention span 
which he related to an inservice head injury, with a 
provisional diagnosis of memory deficit.  

In June 2001, he was seen in the Mental Health Clinic, VAMC, 
West Haven, at which time he related that while serving in 
the Army in Saudi Arabia, he was injured in a forklift 
accident; that he was hospitalized for several months; and 
that when he was discharged, he began to have "mental 
problems" and had been in and out of mental institutions.  
The reporting VA psychiatrist noted that the claimant had 
been seen in the schizophrenia unit during an inpatient 
admission; that he had also been admitted to Charter Hospital 
in Asheville and to the VA hospital in Asheville; and that he 
had a history of alcohol and cocaine abuse in remission for 
the past 4 years.  The reporting VA psychiatrist further 
noted that the claimant had schizophrenia, paranoid type, 
versus schizoaffective disorder; that he was noncompliant 
with his medications and clinic appointments; that he 
recently took himself off all his medication because of side 
effects of sexual dysfunction, but Risperdone was again 
initiated when he was admitted to the inpatient unit with a 
psychotic episode.  He expressed the opinion that the 
claimant currently appeared stable.  

Mental status examination disclosed that the claimant was 
well-groomed and in good behavorial control; that his speech 
was normal in rate and volume; that his thought processes 
were logical and goal-directed; and that he exhibited 
paranoid delusion by complaining that "all those politicians 
sent us to war, meanwhile their sons and daughter stayed at 
home."  The claimant asserted that he used to hear voices 
coming out of his television, and that he occasionally had 
homicidal thoughts not directed at a specific person.  The 
reporting VA psychiatrist noted that cognitively, the 
claimant appeared intact.  The diagnoses were schizophrenia, 
paranoid type, rule out PTSD; while the Axis IV psychosocial 
stressors were unemployment and chronic mental illness; and 
his Axis V GAF score was 50.

A report of neuropsychological consult in June 2001 showed 
that the claimant reported no known developmental 
difficulties; that he had served in the Army for 14 years as 
a chemical specialist until being medically discharged 
following a fork lift accident; and that he had been 
unemployed ever since.  He reported a history of possible 
traumatic brain injury, and was noted to have a significant 
psychiatric history including schizoaffective disorder, 
multiple psychiatric hospitalizations for depression and 
exacerbation of psychotic symptoms, prior suicide attempts, 
and alcohol and cocaine dependence.  He further reported PTSD 
symptoms including nightmares and intrusive memories, but 
screening for PTSD by a Dr. Kometz-Rock in March 2001 
concluded that the most likely diagnosis was schizoaffective 
disorder.  

During the June 2001 neuropsychological consult, the claimant 
denied alcohol or drug problems, which was noted to be 
inconsistent with previous discharge summaries and progress 
notes.  On behavorial observation, the claimant was noted to 
be appropriately groomed and dressed, alert and well-
oriented, with a flat and guarded affect.  He did not 
volunteer information and his responses were terse but clear, 
while his speech was clear and goal-directed.  During 
cognitive testing, he displayed lack of interest and provided 
inconsistent effort, but was able to sustain attention and 
concentration throughout the testing, and the examiner 
indicated that because of decreased performance on a 
motivation level, the current evaluation should be cautiously 
interpreted.  The testing showed mildly to moderately 
impaired attention and concentration abilities, with 
pronounced reductions due to simple inattention and 
concentration.  The examiner indicated that the claimant 
exhibited an overall variable cognitive profile with reduced 
intellectual functioning compared to premorbid estimates in 
both domains (verbal-performance); that he shows mildly to 
moderately impaired attention and concentration abilities 
with more pronounced difficulties when additional working 
memory demands are required; and that with respect to motor 
functioning and sensory-motor coordination, his performance 
is within normal expectations except for mildly to moderately 
impaired performance with his right (dominant) hand compared 
to the left on a task of motor speed.  It was indicated that 
those results were suggestive of left>right frontal 
involvement due to several continuing etiologies including 
traumatic brain damage, schizoaffective disorder, and past 
alcohol/cocaine dependence, compounded by severe depressive 
symptomatology and decreased motivation/effort.  

A report of VA psychiatric examination, conducted in July 
2001, cited the examiner's review of the claims folder, while 
noting that the claimant sought service connection for a 
traumatic brain injury, and that the examiner had been asked 
to specify whether the claimant had a brain injury due to a 
forklift accident while in service.  The examiner noted that 
the claimant presented clinically with symptoms very 
consistent with a diagnosis of PTSD; that those symptoms 
included, in order of prominence, irritability, sleep 
disturbance with nightmares, intrusive memories and 
flashbacks, hypervigilence bordering on paranoid tendencies, 
and tendencies toward social isolation.  The claimant was 
described as well-groomed and articulate.  It was further 
noted that the claimant presented with an angry, resentful 
attitude, feeling entitled to benefits based on the trauma 
that has been documented in the claims folder, namely his 
being significantly injured in the forklift accident while in 
service, causing him to be discharged from service.  The 
claimant was noted to emotionally describe scenes while 
hospitalized.  The VA neurology examiner noted that the 
neuropsychological testing that had been done was 
nonconclusive as to the etiology of findings; that it was 
stated in the report that the observed results could be based 
upon a possible traumatic brain injury, schizo-affective 
pathology, previous substance abuse, or current depression.  
It was further noted that in the interview there were 
clinically no signs of organic performance, and that the 
claimant was alert and oriented, comprehended the questions, 
had good short-term memory, and spoke in an articulate and 
elaborated fashion.  The examiner further expressed the 
opinion that the trauma that the claimant experienced in 
service was clearly contributing to his current psychological 
state; that he was moderately to extremely resentful, angry 
and depressed about how that event changed his ideals and 
dreams about having a career in the service; that he felt 
that his being denied benefits was a betrayal by the 
government; and that his emotionality about the forklift 
experience and the scenes he experienced in the hospital were 
compelling in terms of their effects on his cognitive and 
affective states.  

Mental status examination revealed that the claimant showed 
no signs or symptoms of psychotic level functioning; that his 
reality testing was fully intact; that the claimant stated 
that the hallucinatory experiences reported in the clinical 
record had all been in the context of extensive drug abuse in 
the past; that there was no evidence of any current 
behavorial or impulse dyscontrol; and that no significant 
cognitive impairments were noted.  While his mood was 
assessed as agitated and volatile with moderate anger, such 
was well-modulated.  The VA psychiatric examiner determined 
that the Axis I diagnosis was PTSD, chronic, moderate; the 
Axis IV psychosocial stressors were identified as unresolved 
grief at not completing his 20 years in the service; and the 
Axis V GAF Score was currently 55.  

A report of VA neurological examination, conducted in August 
2001, cited the examiner's review of the claims folder, and 
noted the claimant's assertion that he sustained traumatic 
brain injury in a forklift accident while in service.  On 
examination, a cranial CT scan was unremarkable, and there 
was no evidence of post-traumatic encephalomalacia.  The 
impression was history of head injury with several episodes 
that have been uncorroborated but could be seizures.  It was 
further noted that the claimant had a known history of 
schizo-affective disorder; and that he also reports chronic 
headaches that seem to be most consistent with muscle 
contraction headaches.   

A November 2001 letter from a psychiatric nurse clinician at 
the University of Connecticut School of Medicine shows that 
the claimant had been a patient at the Rocky Hill Veteran's 
Home since August 8, 2001; and that he had been referred for 
psychiatric treatment and assessed as having severe symptoms 
of PTSD; that his current medications were Respirdal, 2 mg. 
bid; desipramine, 215 mg. hs; Wellbutrin, 200 mg. hs, and 
pain medication.  She reported that she was following the 
claimant, and that he would be attending a group run by a 
psychologist at the University of Connecticut.  His symptoms 
were reported to include depression, an exaggerated startle 
reflex, difficulty sleeping, nightmares and flashbacks; 
occasional suicidal ideation, feelings of hopelessness, and 
social isolation.  She further reported that the claimant was 
significantly injured during a forklift accident while on 
active duty; that he would require long-term therapy to 
address his PTSD issues since they are so severe; and that he 
would not be capable of employment until he is at a point 
where he can cope with some of the symptoms.  

A December 2001 letter from an Associate Professor of 
Psychiatry at the University of Connecticut stated that he 
had conducted an intake examination of the claimant, who had 
been a member of an outpatient psychotherapy group since 
December 2001.  He note that the claimant showed clear 
behavioral evidence of experiencing severe intrusive re-
experiencing symptoms that began following a life-threatening 
accidental injury (crushed by a fork-lift) while on active 
duty more than 10 years ago and have persisted on a daily 
basis since that incident.  He asserted that the physical 
injury and many aspects of the subsequent medical and 
rehabilitative care definitely meets the DSM-IV criteria for 
a life-threatening event that also threatened the claimant's 
physical integrity, including Criteria B, C, and D.  He 
stated that it was his professional opinion that the claimant 
suffers from severe PTSD that constitutes a severe disability 
and is likely to be permanent, although his strong motivation 
to resume a productive vocation by getting appropriate 
education or training in a fields that will permit him to 
work effectively while coping with the PTSD symptoms, as well 
as his high average range of intellectual and verbal skills 
clearly suggest that with continued treatment for PTSD, he 
will benefit from appropriate vocational training and 
placement.  

A rating decision of February 2002 granted service connection 
for PTSD, evaluated as 50 percent disabling; confirmed and 
continued the 10 percent evaluation for bronchial asthma; 
confirmed and continued the 20 percent evaluation for 
residuals of a low back injury; and denied service connection 
for traumatic brain syndrome.  The claimant and his 
representative were notified of those decisions and of his 
right to appeal by RO letter of February 21, 2002. 

In February 2002, the claimant submitted an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940), in which he reported that he had not worked since 
service; that he did not leave his last job due to 
unemployability; that he had a high school education; and 
that he was being treated at Rocky Hill Veteran's Home for 
low back pain, asthma, and PTSD.  The claimant reported no 
attempts to obtain employment.  

By RO letter of March 8, 2002, the claimant and his 
representative were informed of VA's duty of notification to 
the claimant of required information and evidence and of its 
duty to assist him in obtaining all evidence necessary to 
substantiate his claims.  That letter further notified the 
claimant and his representative of VA's duty to assist him by 
obtaining all evidence in the custody of military authorities 
or maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to those 
claims; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  That letter 
also informed the claimant and his representative which part 
of that evidence would be obtained by the RO and which part 
of that evidence would be obtained by the claimant, pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

A report of VA psychiatric examination, conducted in May 
2002, cited the examiner's review of the medical record, and 
noted that the claimant complained of injuries to his back in 
a forklift accident while on active duty in the Gulf War.  
The claimant was noted to have a disability rating for the 
residuals of that injury, as well as a 50 percent evaluation 
for service-connected PTSD secondary to that accident.  It 
was noted that the purpose of the current examination was to 
determine whether the claimant was employable.  On 
examination, the claimant reported ongoing symptoms of PTSD, 
including flashbacks 1-2 times per month, of being surrounded 
by individuals who are "out to get [him]", frequent 
nightmares once weekly, overall sleep disruption, exaggerated 
startle response, inability to maintain close social ties 
with anyone but immediate family, suspiciousness and 
hypervigilence bordering on paranoia, often irritable, prone 
to outbursts of anger, difficulty concentrating, inability to 
get close to others, restricted range of affect, sense of a 
foreshortened future, occasional symptoms that are consistent 
with panic attacks, during which he feels his heart racing 
and feels short of breath, all productive of notable 
limitations.  He denied current suicidal or homicidal 
ideation.  The claimant related four attempts to obtain work 
since his last examination, noting that he was turned down in 
each case.  The claimant related that his current medications 
included Bupropriaon, Respiridone, and Tranzadone; that his 
psychosocial adjustment was remarkable for a distant level of 
interaction with individuals other that his own family; that 
he has had multiple failed relationships with women, which he 
attributed to his PTSD; that he spends most of his time 
alone, except when attending treatment sessions or attending 
a small church group.

Mental status examination  revealed that the claimant was 
well groomed and dressed; that he walks quickly and has a 
soft handshake; that he makes good eye contact and has a 
somewhat shy and retiring presentation; that his speech was 
generally well-paced, becoming rapid and dysthymic when he is 
describing the traumatic experience; his psychomotor behavior 
appeared anxious, with the claimant often fidgeting and 
wringing his hands; and that his thought content was within 
normal limits, while his mood was good and his affect full 
range and appropriate.  His memory was impaired, with 
difficulty remembering specific dates, and he reported having 
to resort to reminders.  

The diagnosis were: Axis I: PTSD, chronic; Axis IV: problems 
related to employment, interaction with legal system; and the 
Axis V GAF Score was 40 currently and in the past year.  The 
examiner indicated that the claimant had a constellation of 
symptoms consistent with a diagnosis of PTSD; that his 
presentation had remained largely unchanged since the last 
examination; that the claimant has found himself 
unemployable; that he continues to be socially isolated with 
the exception of his family; that he is also prone to what 
appear to be occasional panic attacks; that his impairment 
due to PTSD is currently moderate to severe; and that his 
PTSD has had a significant impact on his post military life 
and livelihood.  He was found to be competent to manage his 
own affairs.

Outpatient treatment records from the VAMC, West Haven, dated 
in May 2002, showed that the claimant had a history of 
schizoaffective disorder, microscopic hematuria, former 
alcohol and cocaine abuse, asthma and possible chronic 
sinusitis; and hemorrhoids, status post banding.  It was 
noted that a depression screen was negative.  

A rating decision of May 2002 granted a total disability 
rating based upon unemployability due to service-connected 
disabilities; confirmed and continued the 50 percent rating 
for PTSD; confirmed and continued the 20 percent evaluation 
for residuals of a low back injury; and confirmed and 
continued the 10 percent evaluation for bronchial asthma.  
The claimant and his representative were notified of those 
decisions and of his right to appeal by RO letter of May 28, 
2002, with a copy of that rating decision.  

VA outpatient treatment records from the Mental Health 
Clinic, VAMC, West Haven, dated in May 2002, show that the 
claimant was seen with complaints of feeling as if he has to 
keep moving, which he attributed to medication with 
Risiperidone, and stated that he had discontinued taking 
Risiperidone for the past month and felt more unstable, with 
increased suspicion and feeling more uncomfortable around 
others.  He further related that he had discontinued his 
Bupropion, and felt more depressed, with suicidal ideation 
the previous week while feeling overwhelmed by independent 
living.  On the current interview, however, he denied 
suicidal or homicidal ideation, auditory hallucinations or 
referential thinking.  He admitted to a cocaine relapse about 
two weeks ago while with the "wrong people", and indicated 
that he was volunteering at Red Cross in an attempt to 
structure his day and avoid drugs.  He was started on 
olanzipine, 5 mg. qhs; Tranzadone, 150 mg. hs; and bupropion, 
150 mg. bid.  

VA outpatient treatment records from the Mental Health 
Clinic, VAMC, West Haven, dated in June 20002, show that the 
claimant reported that he is "doing well." He complained of 
feeling overwhelmed the previous week, indicating a wish to 
be employed or to be in school, but denied auditory 
hallucinations or referential thinking, and indicated that 
his paranoid thinking had improved.  He reported sleeping 
better, while his mood and affect were euthymic, his speech 
was of normal rate and rhythm, and his appearance was neat 
and well-groomed.  He reported that he attended weekly 
meetings of the PTSD group, continues to volunteer for the 
Red Cross and is active in his church, and that he is 
interested in schooling for computer repair or cooking.  

VA outpatient treatment records from the Mental Health 
Clinic, VAMC, West Haven, dated in August 2002, show that the 
claimant reported to the emergency room with complaints of 
"losing track of his life", in the context of cocaine 
relapse after 8 years of reported abstinence, and problematic 
gambling.  He further reported that he had discontinued his 
medications, with increased intrusive memories and nightmares 
related to his Gulf War experience.  His speech was fluent, 
spontaneous, articulate and of normal rate, volume and 
prosody.  He was alert and well-oriented, with no evidence of 
cognitive impairment, and his thought processes were 
organized, logical and goal-directed, although his mood was 
depressed and his affect appeared constricted.  He denied any 
current suicidal or homicidal ideation, auditory or visual 
hallucinations, or specific paranoia.  The assessment was 
claimant presenting with suicidal ideas and increased 
symptoms of both PTSD and schizoaffective disorder in the 
context of medication noncompliance and relapse into cocaine 
and gambling problem.  It was indicated that he had a 
girlfriend with whom he could stay while attending a day 
rehabilitation program in Newington, and he continued to deny 
any current suicidal or homicidal ideation, auditory or 
visual hallucinations, or paranoia.  He was discharged for 
follow-up in the Newington Substance Abuse Day Program.  In 
September 2002, examination of the claimant showed that he 
denied any current suicidal or homicidal ideation, auditory 
or visual hallucinations, or paranoid delusions.  His thought 
processes were normal, although his mood was depressed.  He 
was said to appear safe and comfortable, and felt able to 
take a telephone call from his fiancé.  Prior to his 
discharge, he was found to be alert and oriented, with normal 
behavior, normal speech, memory within normal limits, average 
intelligence, fair judgment, good hygiene, with a dysphoric 
mood, and a constricted affect, and he denied delusions or 
auditory or visual hallucinations when not drinking.  It was 
noted that his fiancé had asked him to move out because of 
his substance abuse.  The diagnoses were Axis I: alcohol 
dependence, cocaine dependence, PTSD, schizoaffective 
disorder, tobacco use disorder, while his GAF was estimated 
as 41.  

VA outpatient treatment records from the Mental Health 
Clinic, VAMC, West Haven, dated in October 2002, showed that 
the claimant's no. 1 problem was alcohol and cocaine 
dependence as evidence by his continued use despite negative 
consequences, and he was noted to be homeless and unemployed 
as a consequence of his substance abuse.  His no. 2 problem 
was identified as PTSD and schizo-affective disorder, as 
demonstrated by nightmares, intrusive thoughts, 
hypervigilence, paranoia, hallucinations, irritability, 
depression, neurovegetative symptoms, difficulty managing 
interpersonal relationships, increasing isolation, and 
unemployment and homelessness.  He subsequently failed to 
appear for two consecutive appointment and was 
administratively discharged from the Substance Abuse Day 
Program.

VA hospital records from VAMC, West Haven, dated in February 
and March 2003, show that the claimant was admitted to that 
facility as an inpatient with depressive symptoms and 
fleeting suicidal ideation in the context of legal charges 
and homelessness.  It was noted that he had attended Rocky 
Hill Veterans' Home, but left after a conflict with the 
director.  It was noted that the claimant had been diagnosed 
with schizoaffective disorder, bipolar disorder, 
polysubstance abuse, and PTSD.  Mental status examination in 
February 2003 showed that he was alert, well groomed and 
neatly dressed; that he was cooperative and appropriate; that 
his speech was normal in rate and volume, without pressure; 
that his cognitive function  was within normal limits; that 
he denied any suicidal or homicidal ideation; that his 
thought processes were clear, organized and goal-directed; 
that he has some insight into his problem and is aware that 
drugs and alcohol are destroying his life.  In August 2003, 
the veteran's sister was appointed Conservator to receive 
benefit payments due the claimant.  

The claimant appeared and offered testimony in support of his 
claims at a hearing held in October 2003 before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  The claimant and his representative 
agreed that the issues on appeal are those indicated on the 
title page of this decision.  The claimant testified that he 
had been at Rocky Hill Veterans' Home and Hospital on the 
recommendation of a VA physician; that he departed Rocky Hill 
Veterans' Home and Hospital because he "just couldn't take 
it"; that he had previously been treated on the 8th floor of 
the VAMC, West Haven, for three weeks; that he was admitted 
to the VAMC, West Haven, through the emergency room because 
he felt suicidal because his life was crumbling; that he had 
a girlfriend and he was doing a lot of stuff; that he is 
currently taking Tranzadone and attends a weekly group for 
his service-connected PTSD; that he sees a psychiatrist every 
two weeks or on a walk-in basis; and that of his service-
connected disabilities, his PTSD is the worst in preventing 
him from working or going to school because he can't get 
along or trust people.  The claimant further testified that 
he was last treated for his back and his asthma problem when 
he was in jail at "Gate" for 90 days after he "flipped out 
and beat his girlfriend"; that prior to that, he was seen 
for his back "all the time" and given Motrin; that he was 
also treated with an Albuterol inhaler for his service-
connected asthma while in jail; that he believes that he 
sustained chip fractures of L3, L4 while in service; that he 
does not wear a back brace but wears a TENS unit on a daily 
basis; that he was not recommended for surgery; that he uses 
a heating pad for muscle spasms; that he estimates that his 
low back pain is a 91/2 on a scale from 0 to 10; that 
sometimes the Motrin will not relieve his low back pain; and 
that he sometimes gets a tingling sensation that goes down 
his right leg.   


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14;  Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue, the claimant's service-connected PTSD.  
In such cases, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (2000).

VA's Schedule for Rating Disabilities in effect on and after 
November 7, 1996, provides that the evaluation of 
psychoneurotic disorders, including PTSD, are now assigned 
disability ratings based on a General Rating Formula for 
Mental Disorders described at  38 C.F.R. Part 4, § 4.130 
(2003).  That formula provides, in pertinent part, that 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2003).

The record establishes that the veteran has not recently 
worked, and, although there are inconsistencies in his 
medical reports, he has been given GAF scores as low as 40 
and 41.  The information included in the recent medical 
records shows that the veteran is socially isolated and he 
has had panic attacks, nightmares, outbursts of anger, and 
episodes of hypervigilance bordering on paranoia.  Thus, 
despite variations in the veteran's symptoms, he has severely 
disabling manifestations of PTSD, and the recurrences of 
these disabling manifestations result in total occupational 
impairment.  Taken as a whole, the evidence demonstrates that 
the current manifestations of disability approximate the 
criteria for a 100 percent rating more closely than the 
criteria for a 70 percent rating.  Under such circumstances, 
the provisions of 38 C.F.R. § 4.7 require that a rating of 
100 percent must be assigned.


ORDER

A rating of 100 percent for service-connected PTSD is 
granted.  


REMAND

The issues of entitlement to a rating in excess of 20 percent 
for a service-connected low back condition, and entitlement 
to a rating in excess of 10 percent for a service-connected 
bronchial asthma condition must be remanded to the RO for 
compliance with the requirements of the VCAA which impose a 
duty to obtain all additional evidence identified by the 
claimant which has not been obtained and considered.  

The Board's review of the record, including the testimony 
offered at the October 2003 hearing held before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals, indicates that the claimant underwent 
additional medical treatment for his service-connected 
residuals of a low back injury and service-connected 
bronchial asthma while incarcerated for approximately 90 days 
prior to that October 2003 hearing.  The claimant has 
identified the location of his incarceration only as 
"Gates."  In addition, he has reported treatment for an 
asthma attack at a facility identified as Griffin Hospital.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected residuals of a low back injury 
and service-connected bronchial asthma, 
in particular while he was incarcerated 
for approximately 90 days prior to the 
October 2003 hearing.  The claimant has 
identified the location of his 
incarceration only as "Gates."  The 
claimant has further alluded to treatment 
at Griffin Hospital, without providing 
other identifying information.  With any 
necessary authorization from the 
claimant, the RO should attempt to obtain 
copies of all treatment records 
identified by the claimant that have not 
been previously secured.  The RO should 
further obtain all clinical records 
pertaining to treatment of the veteran at 
the VAMC, West Haven, and the VAMC, 
Connecticut Healthcare System, that have 
not already been obtained.  

2.  The Board notes that VA's Schedule 
for Rating Disabilities was recently 
revised to provided amended criteria for 
the evaluation of service-connected back 
disabilities.  The RO should schedule a 
current VA spine examination.  The 
examiner must have an opportunity to 
review the claims folder, and the 
findoings on the examination must be 
reported in terms consistent with the 
applicable rating criteria.

3.  Upon completion of the above-
requested actions, the RO should 
readjudicate the claims for a rating in 
excess of 20 percent for a service-
connected low back condition, and 
entitlement to a rating in excess of 10 
percent for service-connected bronchial 
asthma, to include on an extraschedular 
basis, in light of the additional 
evidence obtained.

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant is again notified that he has the right to 
submit additional information, evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



